DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17 directed to Group II non-elected without traverse.  Accordingly, claims 11-17 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 11-17 are cancelled due to restriction requirements.
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The search of the prior art does not disclose or reasonably suggest wherein a remaining portion of the titanium nitride layer is encircled by a remaining part of the second portion and the silicon oxide layer; performing an ashing process to remove the remaining part of the second portion to expose the remaining portion of titanium nitride layer as required by independent claim 1.
The closest prior art, Kim  (US 2018/0145080), discloses  recessing at least one trench (Fig, 4, numeral 105a)  inward from a surface of a semiconductor substrate (100); forming a silicon oxide layer (110a) on an inner wall of the at least one trench (105a); forming a titanium nitride layer (135a) ([0103]) on the surface of the semiconductor substrate (100)  and the silicon oxide layer (110a); forming a spin-on hard mask (Fig.12, numeral 200), wherein the spin-on hard mask comprises a first portion above the surface of the semiconductor substrate and a second portion filled in the at least one trench; performing an etch back process to remove the first portion and a part of the second portion to expose a portion of the titanium nitride layer ([0093]) removing the exposed titanium nitride layer (Fig.13), but does not disclose or reasonably suggest wherein a remaining portion of the titanium nitride layer is encircled by a remaining part of the second portion and the silicon oxide layer; performing an ashing process to remove the remaining part of the second portion to expose the remaining portion of titanium nitride layer as required by claim 1.
Claims 2-10 are allowable due to their dependence on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891